DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2020 was filed after the mailing date of the instant application on 11/27/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2-7 are objected to because of the following informalities:
The syntax of these claims is unclear. Generally figures are not referred to as “having” a definition, but rather they “are” defined as something.
For example, with claim 2, D, D’, and D” may independently be a carbazole, but they may not “have” a carbazole ring.   
Claim 2 should read something similar to “The compound according to claim 1, wherein D, D’, and D” are each independently a carbazole ring.”
Claims 3-7 have similar issues with syntax that should be corrected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some definitions of R, does not reasonably provide enablement for 2,6-dialkylphenyl.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
With respect to claim 14, claim 14 contains the limitation that R may be a 2,6-dialkyl phenyl, which is not enabled.
Generally in organic chemistry, the last number in a ring system is reserved for the group with the highest priority, in this case, the point of attachment to the central cyanobenzene group.

    PNG
    media_image1.png
    166
    115
    media_image1.png
    Greyscale

An alkyl group cannot be present at the 6-position because the carbon is sp2 hybridized and there is no open orbital for attachment without creating an unstable charge. Thus, it is unclear what a 2,6-dialkyl phenyl group would look like, how such a bonding pattern is possible, and how a stable compound could be created.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 2-7, the syntax of these claims is unclear. Generally, figures are not referred to as “having” a moiety, but rather they “are” or “comprise” a moiety.
For example, with claim 2, D, D’, and D” may independently comprise a carbazole, but they may not “have” a carbazole ring.   
For the purpose of continuing examination, claim 2 will be interpreted as:
The compound according to claim 1, wherein D, D’, and D” each independently comprise [have] a carbazole ring.
For the purpose of continuing examination, claim 3 will be interpreted as:
The compound according to claim 1, wherein D’ comprises an [has] unsubstituted carbazolyl.
For the purpose of continuing examination, claim 4 will be interpreted as:
The compound according to claim 1, wherein D’ comprises a [has] substituted carbazolyl.
For the purpose of continuing examination, claim 5 will be interpreted as:
The compound according to claim 4, wherein D’ comprises a [has] carbazolyl substituted with at least one substituted or unsubstituted aryl.
For the purpose of continuing examination, claim 6 will be interpreted as:
The compound according to claim 4, wherein D’ comprises a [has] carbazolyl substituted with at least one substituted or unsubstituted phenyl.
For the purpose of continuing examination, claim 7 will be interpreted as:
The compound according to claim 4, wherein D’ comprises a [has] 9-carbazolyl having substituents at the 3- and 6-positions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2016/0126478 A1)
With respect to claim 1, Zheng teaches a compound represented by Formula (1), which is pictured below.

    PNG
    media_image2.png
    182
    383
    media_image2.png
    Greyscale

In this formula, R2 is represented by the moiety below (paragraph 0033).

    PNG
    media_image3.png
    135
    167
    media_image3.png
    Greyscale

Also in this formula, each R3 are represented by (paragraph 0024, Formula 1B and paragraph 0034) the moieties pictured below.

    PNG
    media_image4.png
    243
    508
    media_image4.png
    Greyscale

This forms the compound below.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

This compound reads on instant Formula (1) when R is a phenyl substituted with a phenyl, D and D” are the same and are represented by Formula (IIb) when each RD is a hydrogen atom and LD is a direct bond, and D’ is represented by Formula (IIb) when RD is a C6 aryl (phenyl) group at the 3 and 6 position, and a hydrogen atom at every other location.
Zheng includes each element claimed, with the only difference between the claimed invention and Zheng being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an emissive material which can be used in OLED device applications (paragraph 0014), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Zheng teaches the compound of claim 1, and D, D’, and D” are each a carbazole moiety.
With respect to claim 3, Zheng teaches the compound of claim 1, and D is an unsubstituted carbazole moiety.
With respect to claim 4, Zheng teaches the compound of claim 1, and D’ is a substituted carbazole moiety.
With respect to claim 5, Zheng teaches the compound of claim 4 and D’ is substituted with at least one aryl moiety.
With respect to claim 6, Zheng teaches the compound of claim 4, and D’ is a carbazole substituted with at least one phenyl moiety.
With respect to claim 7, Zheng teaches the compound of claim 4, and D’ has a 9-carbazole substituted at the 3 and 6 positions.
With respect to claim 8, Zheng teaches the compound of claim 1, and D and D” are the same.
With respect to claim 9, Zheng teaches the compound of claim 1, as discussed above. Zheng also teaches that any of R3 can be selected from the carbazole derivatives given above.
This can be used to form the compound below.

    PNG
    media_image6.png
    544
    700
    media_image6.png
    Greyscale

This compound meets the claim requirement that D and D” are different.
Zheng includes each element claimed, with the only difference between the claimed invention and Zheng being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an emissive material which can be used in OLED device applications (paragraph 0014), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 10, Zheng teaches the compound of claim 1, and R is a substituted phenyl
With respect to claim 11, Zheng teaches the compound of claim 10 and R is a phenyl group substituted with 2 alkyl groups.
With respect to claim 12, Zheng teaches the compound of claim 10 and R is a phenyl substituted with at least one alkyl having 1 carbon atom.
With respect to claim 13, Zheng teaches the compound of claim 12 and the alkyl having 1 carbon atom is a methyl group.
With respect to claim 14, Zheng teaches the compound of claim 10, as discussed above. However, Zheng does not specifically teach a 3,5-dialkylphenyl at a position analogous to instant R.
Given the general formula and teachings of Zheng, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the 3,5-alkyl phenyl positional isomer of the 1,5-alkyl phenyl compound above in order to pursue the known options within his or her technical grasp and would expect the isomeric compounds to be useful as emissive in the organic layer of the electroluminescent device of Zheng and possess the properties taught by Zheng.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP 2144.09 II.
With respect to claims 15-20, Zheng teaches an organic light-emitting device comprising an anode, a hole transport layer, an emissive layer, an electron transport layer, and a cathode (paragraph 0090 and Figure 1), and the compound discussed above is an emissive compound in the emissive layer (paragraphs 0086 and 0089), and the emissive layer further comprises a phosphorescent compound (paragraph 0093), and a host material (paragraph 0095).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound in the device structure described by Zheng as Zheng demonstrates this was a known device structure and application of these compounds which was known prior to the effective filing date of the claimed invention.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Adachi et al. (US 2015/0105564 A1) – teaches similar compounds
Jang et al. (KR 2017/037135 A1) – teaches similar compounds

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786